DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners note: The claims under examination are those that were amended in the Examiners amendment dated 04/07/2022 and 05/12/2022. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-8, 11, 13-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Chang et al., (Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG11 17th Meeting: Brussels, BE 7-17, January 2020, “AhG12:On the slice number signaling dependent of subpictures”; supplied on the IDS filed 05/20/2022).
As per claim 1, Chang teaches a method for decoding video data, executable by a processor, the method comprising: receiving video data comprising one or more subpicture (abstract), receiving, in a picture parameter set, a number of subpictures in each picture (1. Problem Statement; “the number of subpictures in picture shall be smaller or equal to the number of slices in picture, i.e., sps_num_subpics_minus1”) and a delta value that is a difference between the number of subpictures in each picture and a number of rectangular slices in each picture (abstract, 1. Problem Statement; “this proposal would like to improve the design by signaling the delta between the number of subpictures in picture and the number of slices in picture”); and deriving the number of rectangular slices in a picture based on the number of subpictures and the delta value (3. Proposed changes based on pps_num_subpics_minus1; num_slices_in_pic_minus_num_subpics plus(pps_num_subpics_minus1 +1); and page 2.); wherein pps_num_subpics_minus1 and num_slices_inpic_minus_num_sub_pics are included in the picture parameter set (3. Proposed changes based on pps_num_subpics_minus1), and the number of rectangular slices in each picture is derived by num_slices_inpic_minus_num_sub_pics+pps_num_subpics_minus1+1 (pg. 2, “num_slices_in_pic_minus_num_subpics plus (pps_num_subpics_minus1+1) specifies the number of rectangular slices in each picture).
As per claim 4, NPL teaches  wherein the number of rectangular slices is inferred to be one based on a flag corresponding to a picture having no partitions being set (pg. 2, “when no_pic_partition_flag is equal to 1, the value of num_slices_in_pic_minus_num_subpics is inferred to be equal to 0”). 
As per claim 6, Chang teaches wherein based on a flag corresponding to a single slice per subpicture being set, the delta value between the number of subpictures and a number of rectangular slices is inferred to be zero (pg. 2, “when single_slice_per_subpic_flag is equal to 1, num_slices_in_pic_minus_num_subpics is inferred to be equal 0”). 
As per claim 7, Chang teaches wherein the number of the subpictures is less than the number of the rectangular slices (1. Problem Statement, pg. 1, “the number of subpictures in picture shall be smaller than or equal to the number of slices in picture”).
As per claim 8, which is the corresponding computer system for decoding video data, with limitations of the method for decoding, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 11, which is the corresponding computer system for decoding video data, with limitations of the method for decoding as recited in claim 4, thus the rejection and analysis made for claim 4 also applies here. 
As per claim 13, which is the corresponding computer system for decoding video data, with limitations of the method for decoding as recited in claim 6, thus the rejection and analysis made for claim 6 also applies here. 
As per claim 14, which is the corresponding computer system for decoding video data, with limitations of the method for decoding as recited in claim 7, thus the rejection and analysis made for claim 7 also applies here. 
As per claim 15, which is the corresponding non-transitory computer readable medium, with limitations of the method for decoding, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 18, which is the corresponding computer system for decoding video data, with limitations of the method for decoding as recited in claim 4, thus the rejection and analysis made for claim 4 also applies here. 
As per claim 20, which is the corresponding computer system for decoding video data with the limitations of the method of claim 6, thus the rejection and analysis made for claim 6 also applies here. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486